Exhibit 10.3
OXFORD RESOURCE PARTNERS, LP
AMENDED AND RESTATED
LONG-TERM INCENTIVE PLAN
     SECTION 1. Original Adoption, Restatement and Purpose.
     (a) The Oxford Resource Partners, LP Long-Term Incentive Plan (the
“Original Plan”) was adopted on November 29, 2007 by Oxford Resources GP, LLC, a
Delaware limited liability company (the “Company”), the general partner of
Oxford Resource Partners, LP, a Delaware limited partnership (the
“Partnership”).
     (b) The Original Plan is hereby amended and restated effective as of the
Restatement Date (as defined in Section 9) as the Oxford Resource Partners, LP
Amended and Restated Long-Term Incentive Plan (the “Plan”).
     (c) The Plan is intended to promote the interests of the Partnership and
its Affiliates by providing to Employees, Consultants and Directors of the
Partnership, the Company and their Affiliates incentive compensation awards that
are based on equity units of the Partnership to encourage exemplary performance
by them. The Plan is also contemplated to enhance the ability of the
Partnership, the Company and their Affiliates to attract and retain the services
of individuals who are essential for the growth and profitability of the
Partnership and its Affiliates, and to encourage such individuals to devote
their best efforts to advancing the business of the Partnership and its
Affiliates.
     SECTION 2. Definitions.
     As used in the Plan, the following terms shall have the meanings set forth
below:
     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise. Except where the language used herein clearly indicates the Person or
Persons with respect to whom an Affiliate or Affiliates is or are an Affiliate
or Affiliates (e.g., “an Affiliate of the Company or the Partnership” or “the
Partnership and its Affiliates”), whenever the term Affiliate or Affiliates is
used herein in combination with another Person or Persons (e.g., “the Company
and all Affiliates,” “the Company or any Affiliate,” “the Company, the
Partnership or any Affiliate” or “the Company, the Partnership, an Affiliate or
any other Person”), the term Affiliate or Affiliates shall be deemed to mean the
Affiliate or Affiliates of all Persons who appear before it in the combination
(in the immediately preceding parenthetical examples, the Persons in each
combination who are identified by underlining).

 



--------------------------------------------------------------------------------



 



     “Award” means an Option, Unit Appreciation Right (or UAR), Restricted Unit,
Phantom Unit, Other Unit-Based Award, Unit Award or Replacement Award granted
under the Plan, and shall also include any tandem Distribution Equivalent Right
(or DER) granted with respect to any Award.
     “Award Agreement” means the written or electronic agreement by which any
Award shall be evidenced.
     “Board” means the Board of Directors of the Company.
     “Change of Control” means, and shall be deemed to have occurred upon the
occurrence of, one or more of the following events:
     (i) any “Person” or “group” within the meaning of those terms as used in
Sections 13(d) and 14(d)(2) of the Exchange Act, other than an Affiliate of the
Company or the Partnership, shall become the beneficial owner, by way of merger,
consolidation, recapitalization, reorganization or otherwise, of 50% or more of
the combined voting power of the equity interests in the Company or the
Partnership;
     (ii) the limited partners of the Partnership approve, in one or a series of
transactions, a plan of complete liquidation of the Partnership;
     (iii) the sale, lease or other disposition by either the Company or the
Partnership of all or substantially all of its assets in one or more
transactions to any Person other than the Company, the Partnership or an
Affiliate; or
     (iv) a transaction resulting in a Person other than the Company or an
Affiliate being the general partner of the Partnership.
     Notwithstanding the foregoing, the Committee may elect in any Award
Agreement to specify a different definition of “Change of Control” for purposes
of complying with Section 409A of the Code or for any other reason as deemed
appropriate by the Committee.
     Further, and notwithstanding the foregoing, for purposes of determining
whether the vesting of any Award accelerates, “Change of Control” shall not
include a Partnership IPO.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Committee” means the Board, except that it shall mean such committee as is
appointed by the Board if, from and after such time as and to the extent that
the Board appoints such a committee comprised solely of two or more
“non-employee directors” (within the meaning of Rule 16b-3 promulgated under the
Exchange Act) to administer the Plan.
     “Consultant” means an independent contractor, other than a Director, who
performs services for the benefit of the Company, the Partnership or an
Affiliate.
     “Director” means a member of the Board or a board of directors of an
Affiliate of the Partnership who is not an Employee or a Consultant.

-2-



--------------------------------------------------------------------------------



 



     “Disability” means, with respect to a Participant, unless provided
otherwise in the Award Agreement with the Participant, an illness or injury that
entitles the Participant to benefits under a long-term disability plan or policy
of the Company or an Affiliate, or, if no such plan or policy is then in
existence or the Participant is not eligible to participate in such plan or
policy, that causes the Participant, because of a physical or mental condition
resulting from bodily injury, disease or mental disorder, to be unable to
perform the duties of his or her employment for a period of six (6) continuous
months, as determined in good faith by the Committee.
     “Distribution Equivalent Right” or “DER” means a contingent right, granted
in tandem with a specific Phantom Unit, to receive with respect to a Phantom
Unit subject to an Award an amount in cash, Restricted Units and/or Phantom
Units equal to the cash distributions made by the Partnership with respect to a
Unit during the period such contingent right is outstanding.
     “Employee” means any employee of the Company, the Partnership or an
Affiliate who performs services for the benefit of the Company, the Partnership
or an Affiliate.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Fair Market Value” means the closing sales price of a Unit on the
principal national securities exchange or other market in which trading in Units
occurs on the applicable date (or if there is no trading in Units on such date,
on the next preceding date on which there was trading) as reported in The Wall
Street Journal (or such other reporting service approved by the Committee). If
Units are not traded on a national securities exchange or other market at the
time a determination of fair market value is required to be made hereunder, the
determination of fair market value shall be made in good faith by the Committee.
Notwithstanding the foregoing, with respect to any Award granted on the
effective date of a Partnership IPO, Fair Market Value on such date shall mean
the initial offering price per Unit as stated on the cover page of the Form S-1
Registration Statement for such offering.
     “Option” means an option to purchase Units granted under the Plan.
     “Other Unit-Based Award” means any Award granted pursuant to Section 6(d).
     “Participant” means any Employee, Consultant or Director granted any Award
under the Plan.
     “Partnership IPO” means an initial public offering of the Partnership’s
equity securities that is registered under the Securities Act of 1933.
     “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
governmental agency or political subdivision thereof or other entity.
     “Phantom Unit” means a notional unit granted under the Plan that upon
vesting entitles the Participant to receive a Unit or an amount of cash equal to
the Fair Market Value of a Unit at the time of vesting as determined by the
Committee in its discretion.
     “Replacement Award” means any Award granted pursuant to Section 6(e).

-3-



--------------------------------------------------------------------------------



 



     “Restricted Period” means the period established by the Committee with
respect to any Award during which the Award remains subject to forfeiture and
either is not exercisable by the Participant or is not payable to the
Participant, as the case may be.
     “Restricted Unit” means a Unit granted under the Plan that is subject to a
Restricted Period.
     “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange
Act, or any successor rule or regulation thereto as in effect from time to time.
     “SEC” means the Securities and Exchange Commission, or any successor
thereto.
     “Unit” means a Class A common unit of the Partnership, or following a
Partnership IPO common units of the type issued to and held by the public
unitholders of the Partnership.
     “Unit Appreciation Right” or “UAR” means a contingent right that entitles
the holder to receive all or part of the excess of the Fair Market Value of a
Unit on the exercise date of such contingent right over the exercise price of
such contingent right. Such excess shall be paid in cash, Units or any
combination thereof, as determined by the Committee in its discretion.
     “Unit Award” means a grant of a Unit that is not subject to a Restricted
Period.
     “Unit Distribution Right” or “UDR” means the right to receive distributions
made by the Partnership with respect to a Restricted Unit.
     SECTION 3. Administration.
     (a) Governance. The Plan shall be administered by the Committee. A majority
of the members of the Committee shall constitute a quorum, and the acts of the
members of the Committee who are present at any meeting thereof at which a
quorum is present, or acts unanimously approved by the members of the Committee
in writing, shall be the acts of the Committee.
     (b) Delegation. Subject to applicable law and the following, the Committee,
in its sole discretion, may delegate any or all of its powers and duties under
the Plan, including the power to grant Awards under the Plan, to the Chief
Executive Officer of the Company, subject to such limitations on such delegated
powers and duties as the Committee may impose, if any. Upon any such delegation,
all references in the Plan to the “Committee,” other than in Section 7, shall be
deemed to include the Chief Executive Officer; provided, however, that such
delegation shall not limit the Chief Executive Officer’s right to receive Awards
under the Plan. Notwithstanding the foregoing, the Chief Executive Officer may
not grant Awards to, or take any action with respect to any Award previously
granted to, a Person who is an officer subject to Rule 16b-3 or a member of the
Board.
     (c) Authority and Powers. Subject to applicable law and the terms of the
Plan, and in addition to other express powers and authorizations conferred on
the Committee by the Plan, the Committee shall have full power and authority to:
(i) designate a Participant; (ii) determine the type or types of Awards to be
granted to a Participant; (iii) determine the number of Units to be

-4-



--------------------------------------------------------------------------------



 



covered by any Award; (iv) determine the terms and conditions of any Award;
(v) determine whether, to what extent, and under what circumstances any Award
may be vested, settled, exercised, canceled, or forfeited; (vi) interpret and
administer the Plan and any instrument or agreement relating to any Award made
under the Plan; (vii) establish, amend, suspend, or waive such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (viii) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or any Award Agreement in
such manner and to such extent as the Committee deems necessary or appropriate.
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award shall be within the sole discretion of the Committee, may
be made at any time (including after the grant of the Award) and shall be final,
conclusive, and binding upon all Persons, including the Company, the
Partnership, any Affiliate, any Participant, and any beneficiary of any
Participant.
     SECTION 4. Units.
     (a) Limits on Units Deliverable Under Awards. Subject to adjustment as
provided in Section 4(c), the aggregate number of Units that may be delivered
with respect to Awards under the Plan shall be (i) until and up to a Partnership
IPO, 329,102 Units (which subsumes and includes the 181,348 Units authorized
under the Plan as of immediately prior to the amendment and restatement of the
Plan as of the Restatement Date), and (ii) from and after a Partnership IPO,
that greater number of Units (which will subsume and thus include all Units
described in clause (i) above, as adjusted to give effect to any split in the
Units effected in connection with the IPO) as is equal to ten percent (10%) of
the aggregate number of common units and subordinated units that will be issued
and outstanding immediately following the closing of such Partnership IPO. (For
the avoidance of doubt, the numbers of Units referenced in clause (i) of the
preceding sentence are the numbers of Units of the Partnership as determined
before giving effect to any split in the Units effected in connection with the
IPO.) If any Award is forfeited, cancelled, exercised, paid, or otherwise
terminates or expires without the actual delivery of Units pursuant to such
Award or Units are withheld from such an Award to satisfy the exercise price or
employer’s tax withholding obligations with respect to such Award (the grant of
Restricted Units is not a delivery of Units for this purpose), the Units that
were subject to such Award shall again be available for new Awards granted under
the Plan. There shall not be any limitation on the number of Awards that may be
paid or settled in cash.
     (b) Sources of Units Deliverable Under Awards. Any Units delivered pursuant
to Awards shall consist, in whole or in part, of Units newly issued by the
Partnership, Units acquired by the Company in the open market, Units acquired by
the Company from any Affiliate of the Partnership or from any other Person, or
Units available through any combination of the foregoing, as determined by the
Committee in its discretion.
     (c) Anti-dilution Adjustments. With respect to any “equity restructuring”
event that could result in an additional compensation expense to the Partnership
pursuant to the provisions of Statement of Financial Accounting Standards
No. 123(R), codified as “FASB ASC Topic 718-Stock Compensation” (“FAS 123R”) if
adjustments to Awards with respect to such event were discretionary, the
Committee shall equitably adjust the number and type of Units covered by

-5-



--------------------------------------------------------------------------------



 



each outstanding Award and the terms and conditions, including the exercise
price and performance criteria (if any), of such Award to reflect such
restructuring event and shall adjust the number and type of Units (or other
securities or property) with respect to which Awards may be granted under the
Plan after such event. With respect to any other similar event that would not
result in a FAS 123R accounting charge if the adjustment to Awards with respect
to such event were subject to discretionary action, the Committee shall have
complete discretion to adjust Awards in such manner as it deems appropriate with
respect to such other event.
     SECTION 5. Eligibility.
     Any Employee, Consultant or Director shall be eligible to be designated by
the Committee as a Participant and receive Awards under the Plan.
     SECTION 6. Awards.
     (a) Options and UARs. The Committee shall have the authority to determine
the Employees, Consultants and Directors designated as Participants to whom
Options and UARs shall be granted, the number of Units to be covered by each
Option or UAR, the exercise price therefor, the Restricted Period therefor, and
the conditions and limitations applicable to the exercise of such Option or UAR,
including the following terms and conditions and such additional terms and
conditions, as the Committee shall determine, that are not inconsistent with the
provisions of the Plan.
     (i) Exercise Price. The exercise price per Unit purchasable under an Option
or subject to a UAR shall be determined by the Committee at the time the Option
or UAR is granted and, except with respect to a Replacement Award, may not be
less than the Fair Market Value of a Unit as of the date of grant of the Option
or UAR.
     (ii) Time and Method of Exercise. The Committee shall determine the
exercise terms and Restricted Period with respect to an Option or UAR grant,
which may include without limitation (A) accelerated vesting upon death or
Disability of a Participant, a Change of Control, the achievement of specified
performance goals or such other events as the Committee may provide, and (B) the
method or methods by which payment of the exercise price with respect to an
Option may be made or deemed to have been made, which may include without
limitation cash, a check acceptable to the Committee, withholding
(netting) Units from the payment of the Award, a “cashless-broker” exercise
through procedures approved by the Committee, or any combination of the above
methods.
     (iii) Forfeitures. Except as otherwise provided in the terms of an
applicable Award Agreement, upon termination of a Participant’s employment as an
Employee or service as a Consultant or Director with the Company, the
Partnership and their Affiliates, whichever is applicable, for any reason during
the applicable Restricted Period, all unvested Options and UARs shall be
forfeited by the Participant. The Committee may, in its discretion, waive in
whole or in part such forfeiture with respect to a Participant’s unvested
Options and/or UARs.

-6-



--------------------------------------------------------------------------------



 



     (b) Restricted Units and Phantom Units. The Committee shall have the
authority to determine the Employees, Consultants and Directors designated as
Participants to whom Restricted Units and Phantom Units shall be granted, the
number of Restricted Units or Phantom Units to be granted to each such
Participant, the Restricted Period therefor, the conditions under which the
Restricted Units or Phantom Units may become vested or forfeited, and such other
terms and conditions as the Committee may establish with respect to such Awards,
which may include without limitation a provision for accelerated vesting upon
the death or Disability of a Participant, a Change of Control, the achievement
of specified performance goals or such other events as the Committee may
provide.
     (i) DERs with Phantom Units. If and to the extent provided by the Committee
in its discretion, a grant of Phantom Units may include a grant of tandem DERs,
which may provide that such DERs shall be paid directly to the Participant at
the time of distribution with respect to a Unit, be credited to a bookkeeping
account (a “DER Account”), with or without interest in the discretion of the
Committee, be “reinvested” in Restricted Units or additional Phantom Units and
be subject to the same or different vesting restrictions as the tandem Phantom
Units, or be subject to such other provisions or restrictions as determined by
the Committee in its discretion. DERs shall be credited to a Participant’s DER
Account at the time of the corresponding distribution with respect to a Unit.
Absent any such provisions with respect to DERs in an Award Agreement, upon a
distribution with respect to a Unit, cash equal in value to such Unit
distribution shall, with respect to each Phantom Unit then held as to which
there is a tandem DER, be paid promptly to the Participant by the Company
without vesting or other restrictions.
     (ii) UDRs with Restricted Units. If and to the extent provided by the
Committee, in its discretion, a grant of Restricted Units may provide that the
distributions made by the Partnership pursuant to the UDRs with respect to the
Restricted Units shall be subject to the same forfeiture and other restrictions
as the Restricted Units and, if restricted, such distributions shall be held,
without interest, until the Restricted Units vest or are forfeited with the held
distributions pursuant to the UDRs being paid or forfeited at the same time, as
the case may be. In addition, the Committee may provide that such distributions
be used to acquire additional Restricted Units for the Participant. Such
additional Restricted Units may be subject to such vesting and other terms as
the Committee may prescribe. Absent such a restriction on the UDRs in an Award
Agreement, upon a distribution which is payable with respect to the Restricted
Units, such distribution shall be paid promptly to the holder of the Restricted
Units without vesting or other restrictions.
     (iii) Forfeitures. Except as otherwise provided in the terms of an
applicable Award Agreement for Restricted Units or Phantom Units, upon
termination of a Participant’s employment as an Employee or service as a
Consultant or Director with the Company, the Partnership and Affiliates,
whichever is applicable, for any reason during the applicable Restricted Period,
all outstanding unvested Restricted Units and Phantom Units awarded to the
Participant shall be automatically forfeited on such termination. The Committee
may, in its discretion, waive in whole or in part such forfeiture with respect
to a Participant’s unvested Restricted Units and/or Phantom Units.

-7-



--------------------------------------------------------------------------------



 



     (iv) Lapse of Restrictions.
     (a) Phantom Units. Upon or as soon as reasonably practicable following the
vesting of each Phantom Unit, but not later than 30 days after such vesting
unless the Award Agreement therefor specifically provides for a later date,
subject to satisfying the tax withholding obligations of Section 8(b), the
Participant holding such Phantom Unit shall receive from the Company one Unit or
cash equal to the Fair Market Value of a Unit, as determined by the Committee in
its discretion.
     (b) Restricted Units. Upon or as soon as reasonably practicable following
the vesting of each Restricted Unit, subject to satisfying the tax withholding
obligations of Section 8(b), the Participant holding such Restricted Unit shall
have the restrictions removed from his or her Unit certificate so that the
Participant then holds an unrestricted Unit.
     (c) Unit Awards. Unit Awards may be granted under the Plan to such
Employees, Consultants and Directors who are designated as Participants in such
amounts as the Committee, in its discretion, may select. Such Awards may be in
addition to, or in satisfaction of, cash compensation, whether base salary,
incentive or deferred compensation, compensation for service as a Director or
otherwise, due the individual.
     (d) Other Unit-Based Awards. Other Unit-Based Awards may be granted under
the Plan to such Employees, Consultants and Directors who are designated as
Participants in such amounts as the Committee, in its discretion, may select. An
Other Unit-Based Award shall be an Award which is not otherwise an Award
provided for in the Plan which is denominated in, valued in or otherwise based
on or related to Units, in whole or in part. The Committee shall determine the
terms and conditions of any such Other Unit-Based Award. Upon vesting, any Other
Unit-Based Award may be paid in cash, Units (including Restricted Units) or any
combination thereof as provided in the Award Agreement therefor.
     (e) Replacement Awards. Awards may be granted under the Plan in
substitution or replacement for similar equity awards cancelled or forfeited by
Participants as a result of a merger, acquisition or transfer of assets
transaction or similar transaction involving the Partnership or one of its
Affiliates. Such Replacement Awards may have such terms and conditions as the
Committee may determine and the exercise price of an Option which is a
Replacement Award may be less than the Fair Market Value of a Unit on the date
of such substitution or replacement, provided that the terms of any such
Replacement Award must be determined in a manner consistent with the
requirements of Section 409A of the Code and the regulations thereunder.
     (f) General.
     (i) Awards May Be Granted Separately or Together. Any Award may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Company, the Partnership, an
Affiliate or any other Person. Awards

-8-



--------------------------------------------------------------------------------



 



granted in addition to or in tandem with other Awards or awards granted under
any other plan of the Company, the Partnership, an Affiliate or any other Person
may be granted either at the same time as or at a different time from the grant
of such other Awards or awards.
     (ii) Limits on Transfer of Awards.
     (A) Except as provided in subparagraph (C) below, any Award (e.g., an
Option) which is exercisable by a Participant shall be exercisable only by the
Participant during the Participant’s lifetime, or by the Person to whom the
Participant’s rights shall pass by will or the laws of descent and distribution.
     (B) Except as provided in subparagraph (A) above or (C) below, no Award and
no right under any such Award may be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by a Participant (or any permitted
transferee or successor holder of the Participant) and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company, the Partnership or any Affiliate.
     (C) To the extent specifically provided and approved by the Committee with
respect to any Award, the Award may be transferred by a Participant without
consideration to immediate family members or related family trusts, limited
partnerships or similar entities on such terms and conditions as the Committee
may from time to time establish.
     (iii) Term of Awards. The term of each Award shall be for such period as
may be determined by the Committee, but shall not exceed 10 years.
     (iv) Issuance of Units. The Units acquired or delivered pursuant to any
Award may be evidenced in any manner deemed appropriate by the Committee in its
sole discretion, including without limitation in the form of a certificate
issued in the name of the Participant or by book entry, electronic or otherwise,
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan, or following a Partnership IPO, the rules,
regulations, and other requirements of the SEC or any stock exchange upon which
such Units or other securities are then listed, and any applicable federal or
state laws, and the Committee may cause a legend or legends to be inscribed on
any such certificates to make appropriate reference to such restrictions.
     (v) Consideration for Grants. Awards may be granted for such consideration,
including services, as the Committee shall determine.
     (vi) Delivery of Units or Other Securities and Payment by Participant of
Consideration. Notwithstanding anything in the Plan or any Award Agreement to
the contrary, delivery of Units pursuant to the exercise or vesting of any Award
may be deferred for any period during which, in the good faith determination of
the Committee, the Company is not reasonably able to obtain Units to deliver
pursuant to such Award without violating applicable law or the applicable rules
or regulations of any

-9-



--------------------------------------------------------------------------------



 



governmental agency or securities exchange; provided, however, that, if the
Company is unable to deliver the Units by the close of the calendar year in
which such Award was exercised or vested, the Company shall pay to the
Participant (by the end of such calendar year or such earlier time, if any, as
may be required pursuant to any applicable requirements of Section 409A of the
Code and the regulations thereunder) in cash the Fair Market Value at the time
of payment of the Units that it is unable to deliver. No Units or other
securities shall be delivered pursuant to any Award until payment in full of any
amount required to be paid pursuant to the Plan or the applicable Award
Agreement (including without limitation any exercise price or tax withholding)
is received by the Company or an appropriate Affiliate.
     SECTION 7. Amendment and Termination.
     Except to the extent prohibited by applicable law:
     (a) Amendments to Plan. Except as provided in any Award Agreement, or if
the Units are publicly traded then as required by the rules of the principal
securities exchange on which the Units are traded, and subject to Section 7(b),
the Board or the Committee may amend, alter, suspend, discontinue, or terminate
the Plan in any manner, without the consent of any member, Participant, other
holder or beneficiary of any Award, or any other Person. In addition, except in
connection with a corporate transaction involving the Company (including,
without limitation, any unit dividend, unit split, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, or exchange of shares), the terms of outstanding Awards may not be
amended without unitholder approval to reduce the exercise price of outstanding
Options or UARs or cancel outstanding Options or UARs in exchange for cash,
other Awards or Options or UARs with an exercise price that is less than the
exercise price of the original Options or UARs. Notwithstanding the foregoing,
the Plan may not be terminated with respect to an Award that is subject to
Section 409A unless such termination would not result in the Award becoming
subject to the additional tax under Section 409A.
     (b) Amendments to Awards. Subject to Section 7(a), the Board or the
Committee may waive any conditions or rights under, amend any terms of, or
otherwise alter any Award theretofore granted, provided no change, other than
pursuant to Section 7(c), in any Award shall materially reduce the vested rights
or benefits (as contrasted with a contingent right or benefit) of a Participant
(or holder) with respect to an outstanding Award without the consent of the
Participant. Notwithstanding anything in the Plan to the contrary, no amendment
may be made with respect to an Award without the Participant’s consent that
would cause the Participant to incur the additional tax under Section 409A with
respect to such Award.
     (c) Actions Upon the Occurrence of Certain Events. Upon the occurrence of a
Change of Control, a recapitalization, reorganization, merger, consolidation,
combination, exchange or other relevant change in capitalization of or involving
the Partnership, any change in applicable law or regulation affecting the Plan
or Awards thereunder, or any change in accounting principles affecting the
financial statements of the Partnership, the Committee, in its sole discretion,
without the consent of any Participant or holder of the Award, and on such terms
and conditions as it deems appropriate, may take any one or more of the
following actions in

-10-



--------------------------------------------------------------------------------



 



order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan or any outstanding Award:
     (i) provide for either (A) the termination of any Award in exchange for an
amount of cash, if any, equal to the amount that would have been attained upon
the then exercise or vesting of such Award (and, for the avoidance of doubt, if
as of the date of the occurrence of such transaction or event the Committee
determines in good faith that no amount would have been attained upon the then
exercise or vesting of such Award, then such Award may be terminated by the
Committee without payment) or (B) the replacement of any Award with other rights
or property selected by the Committee in its sole discretion;
     (ii) provide that any Award be assumed by the successor or survivor entity,
or a parent or subsidiary thereof, or be exchanged for similar options, rights
or awards covering the equity of the successor or survivor, or a parent or
subsidiary thereof, with appropriate adjustments as to the number and kind of
equity interests and prices;
     (iii) make adjustments in the number and type of Units (or other securities
or property) subject to outstanding Awards, and in the number and kind of
outstanding Awards or in the terms and conditions (including the exercise price)
of, and the vesting and performance criteria included in, outstanding Awards, or
both;
     (iv) provide that any Award shall be exercisable or payable,
notwithstanding anything to the contrary in the Plan or the applicable Award
Agreement; and
     (v) provide that any Award cannot be exercised or become payable after such
event, i.e., that it shall terminate upon such event.
Notwithstanding the foregoing, with respect to an above event that is an “equity
restructuring” event that would be result in a compensation expense pursuant to
FAS 123R if a discretionary change were made, the provisions in Section 4(c)
shall control to the extent they are in conflict with the discretionary
provisions of this Section 7(c). However, nothing in this Section 7(c) or
Section 4(c) shall be construed as providing any Participant or any beneficiary
any rights with respect to the “time value,” “economic opportunity” or
“intrinsic value” of any Award or limiting in any manner the Committee’s actions
that may be taken with respect to any Award as set forth above in this Section 7
or in Section 4(c).
     SECTION 8. General Provisions.
     (a) No Rights to Award. No Person shall have any claim to be granted any
Award under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each Participant.
     (b) Tax Withholding. Unless other arrangements have been made that are
acceptable to the Committee, the Company or any applicable Affiliate that is an
employer is authorized to withhold from any Award, from any payment due or
transfer made under any Award or from any compensation or other amount owing to
a Participant the amount (in cash, Units, Units that

-11-



--------------------------------------------------------------------------------



 



would otherwise be issued pursuant to such Award or other property) of any
applicable taxes payable in respect of any grant, exercise, lapse of
restrictions, or payment or transfer of or under such Award or under the Plan
and to take such other action as may be necessary in the opinion of the
Committee to satisfy the tax withholding obligations with respect to such Award.
     (c) No Right to Employment or Service Relationship. The grant of any Award
shall not be construed as giving a Participant the right to be retained in the
employ of the Company, the Partnership or any Affiliate or to remain on the
Board or continue to provide services as a Consultant, as applicable. Further,
the Company, the Partnership or an Affiliate may at any time terminate or
dismiss a Participant from his or her employment or service relationship, free
from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan or in any Award Agreement or other agreement.
     (d) Governing Law. The validity, construction, and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware without regard to its conflicts of laws
principles.
     (e) Severability. If any provision of the Plan or any Award is or becomes
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as
to any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Person or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.
     (f) Other Laws. The Committee may refuse to issue or transfer any Units or
other consideration under any Award if, in its sole discretion, it determines
that the issuance or transfer of such Units or such other consideration might
violate any applicable law or regulation, the rules of any principal securities
exchange on which the Units are then traded if the Units are then publicly
traded, or entitle the Partnership or an Affiliate to recover the same under
Section 16(b) of the Exchange Act, and any payment tendered by a Participant,
other holder or beneficiary in connection with the exercise of such Award shall
be promptly refunded to the relevant Participant, holder or beneficiary.
     (g) No Trust or Fund Created. Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to any Award, such right shall be no
greater than the right of any general unsecured creditor of the Company or any
Affiliate.
     (h) No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Units, whether such fractional Units shall be rounded to whole
Units, or whether such fractional Units or any rights thereto shall be canceled,
terminated, or otherwise eliminated.

-12-



--------------------------------------------------------------------------------



 



     (i) Headings. Headings are given to the Sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
     (j) Facility Payment. Any amounts payable hereunder to any Person under
legal disability or who, in the judgment of the Committee, is unable to properly
manage his or her financial affairs may be paid to the legal representative of
such Person, or may be applied for the benefit of such Person in any manner that
the Committee may select, and the Company and all Affiliates shall be relieved
of any further liability for payment of such amounts.
     (k) Gender and Number. Words in the masculine gender shall include the
feminine gender, the plural shall include the singular and the singular shall
include the plural.
     (l) Code Section 409A. The Plan and all Award Agreements are intended to
comply with Section 409A of the Code, to the extent applicable, and shall be
construed as necessary to so comply. The provisions of Section 409A and the
Treasury regulations thereunder required to be in the Plan or any Award
Agreement are hereby incorporated by reference and shall control over any
provision in conflict therewith, unless such provision expressly provides to the
contrary. If a payment under any Award is subject to the provisions of
Section 409A(a)(2)(B)(i) of the Code, such payment shall be delayed to comply
with said section of the Code and shall be paid in a lump sum (without interest)
on (i) the first day that is more than six months after the Participant’s
separation from service date or (ii) his or her death if earlier.
     (m) Participation by Affiliates. To the extent the Partnership has an
obligation to reimburse the Company or an Affiliate for compensation paid for
services rendered for the benefit of the Partnership, such reimbursements may be
made by the Partnership directly or indirectly to the entity employing the
Participant.
     SECTION 9. Term of Plan.
     This amendment and restatement of the Plan was approved and adopted by the
Board on June 4, 2010, and approved by the partners of the Partnership on June
18, 2010, to be effective on the date of such partners’ approval (the
“Restatement Date”). The term of the Plan shall continue until the earliest of
(i) the date it is terminated by the Board or the Committee, (ii) all Units
available under the Plan have been issued to Participants and/or their
beneficiaries, or (iii) the 10th anniversary of the Restatement Date. Unless
otherwise expressly provided in the Plan or in any applicable Award Agreement,
any Award granted prior to such termination, and the authority of the Board or
the Committee to amend, alter, adjust, suspend, discontinue, or terminate any
such Award or to waive any conditions or rights under any such Award, shall
extend beyond such date of termination.
[SIGNATURES ON NEXT PAGE]

-13-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused the Plan to be executed,
effective as of the Restatement Date, by its President and Chief Executive
Officer pursuant to action taken by the Board.

            OXFORD RESOURCES GP, LLC
      By:   /s/ Charles C. Ungurean         Charles C. Ungurean        President
and Chief Executive Officer     

            ATTEST:
      By:   /s/ Michael B. Gardner         Michael B. Gardner, Secretary       
     

Signature Page to
Oxford Resource Partners, LP Amended and Restated Long-Term Incentive Plan

 